department of the treasury internal_revenue_service washington d c date number release date cc ebeo uilc internal_revenue_service national_office field_service_advice memorandum for acting associate district_counsel cc assistant chief_counsel employee_benefits and exempt_organizations cc ebeo from subject v commissioner docket no employment this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer date year year year year issue whether a stipulated decision document in a tax_court employment status proceeding under sec_7436 of the internal_revenue_code_of_1986 may contain settlement terms identifying the agreed amount of taxpayer’s employment_tax liability in stipulations appearing below the tax_court judge’s signature in the stipulated decision document conclusion a stipulated decision document in a tax_court employment status proceeding under code sec_7436 should not contain settlement terms in stipulations appearing below the tax_court judge’s signature in the stipulated decision document instead a closing_agreement should be used to memorialize the terms of a settlement in an employment status case facts on date the commissioner issued a notice_of_determination concerning worker classification under sec_7436 for all quarters of year sec_1 through and the first quarter of year the taxpayer and appeals_office have been able to reach a settlement concerning the status of taxpayer’s workers the taxpayer’s eligibility for treatment under sec_530 of the revenue act of and the taxpayer’s liability for employment_taxes during the taxable periods at issue district_counsel wishes to include the terms of the settlement agreement including the amount of the taxpayer’s employment_tax liability for the taxable periods at issue in stipulations that appear below the signature line of the tax_court judge in the stipulated decision document law and analysis sec_7436 was added to the internal_revenue_code_of_1986 by section a of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 effective date sec_7436 provides a taxpayer who has been the subject of an employment_tax audit certain tax_court review rights concerning two determinations by the internal_revenue_service whether the taxpayer’s workers are employees and whether the taxpayer is entitled to treatment under sec_530 of the revenue act of since enactment of sec_7436 the practice of branch two of the office of assistant chief_counsel employee_benefits and exempt_organizations in employment status cases has consistently been to remove from the decision document any settlement terms beyond the court’s jurisdiction that are memorialized in stipulations contained below the judge’s signature line and to advise district_counsel to enter a closing_agreement with the taxpayer that memorializes the settlement terms this practice was begun at a time when many taxpayers included in their petitions for redetermination of employment status under code sec_7436 a request for the tax_court to establish the amount of the employment_tax liability that would result from the tax court’s determinations whether the workers were employees and whether the taxpayer was entitled to sec_530 treatment accordingly chief_counsel was regularly filing motions to dismiss in part for lack of jurisdiction that portion of the petition in which the taxpayer sought a determination of the amount of the taxpayer’s employment_taxes in order to avoid confusion we decided that notwithstanding agreement between the parties we would not include in the stipulated decision document any provisions that would be beyond the tax court’s jurisdiction in such cases in your request for advice you assert that if the amount of employment_tax upon which the parties have agreed is included in the decision document below the judge’s signature issues regarding the scope of the tax court’s jurisdiction are no longer implicated we assume you are referring to the tax court’s holding that it lacks jurisdiction to determine the amount of a taxpayer’s employment_taxes in an employment status proceeding under code sec_7436 112_tc_1 concluding that tax_court may not determine the amount of taxpayer’s liability for employment_tax because sec_7436 conferred jurisdiction only to determine whether the workers are employees and whether the taxpayer is entitled to sec_530 treatment we agree that henry randolph consulting makes clear that no amount of tax can appear above the judge’s signature in a decision document yet with only two decisions so far that address employment status proceedings we are unwilling to discontinue our practice of placing before the tax_court only matters that are clearly within its jurisdiction although we initially established the practice of not using stipulations in an employment status decision document because the parameters of the court’s jurisdiction were not yet established there is another benefit in requiring settlements of employment status cases to be memorialized in a formal closing_agreement many settlements of employment status cases contain terms regarding a taxpayer’s future compliance with respect to its classification of workers a closing_agreement described in sec_7121 of the internal_revenue_code_of_1986 is a binding agreement that can be enforced against the taxpayer without having to resort to principles of equitable_estoppel see 278_us_282 distinguishing between formal and informal agreements whitney v united_states 816_f2d_896 9th cir equitable_estoppel may prevent taxpayers from setting aside informal settlement agreements see generally martin m lore and l paige marvel taxpayer’s rights to refund claims after administrative settlements with irs j tax’n date discussing the various courts’ legal standards used in setting aside informal settlement agreements accordingly after careful consideration of your request we have decided that in employment status proceedings we will continue our practice of requiring settlement agreements that contain terms beyond the tax court’s jurisdiction to be memorialized in a formal closing_agreement rather than in the decision document please call if you have any further questions mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations by marie cashman assistant branch chief cc ebeo
